Name: Council Regulation (EEC) No 311/76 of 9 February 1976 on the compilation of statistics on foreign workers
 Type: Regulation
 Subject Matter: labour market;  information technology and data processing
 Date Published: nan

 Avis juridique important|31976R0311Council Regulation (EEC) No 311/76 of 9 February 1976 on the compilation of statistics on foreign workers Official Journal L 039 , 14/02/1976 P. 0001 - 0001 Finnish special edition: Chapter 5 Volume 1 P. 0189 Greek special edition: Chapter 05 Volume 2 P. 0067 Swedish special edition: Chapter 5 Volume 1 P. 0189 Spanish special edition: Chapter 05 Volume 2 P. 0068 Portuguese special edition Chapter 05 Volume 2 P. 0068 COUNCIL REGULATION (EEC) No 311/76 of 9 February 1976 on the compilation of statistics on foreign workers THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas statistics should be made available concerning the number of foreign workers and the first employment taken up by such workers in the Member States of the Community, HAS ADOPTED THIS REGULATION: Article 1 1. Member States shall, in respect of workers who are nationals of another Member State or of a third country, compile statistics on: - the number of workers, - the first employment taken up by the worker concerned in its territory in a given year. The statistics shall comprise the following information: - nationality, - sex, - age, - branch of activity or occupational group, - region. 2. Member States shall compile statistics once a year from the various sources normally available to them, in particular social security data, censuses, statistics supplied by employers or residence or work permits. Article 2 1. Upon the entry into force of this Regulation, Member States shall forward to the Commission all available data on the information referred to in Article 1 (1). Within a maximum period of five years following the entry into force of this Regulation, Member States shall forward to the Commission all the data on the information referred to in Article 1 (1). 2. Member States, when forwarding the data to the Commission, shall state the sources used. Article 3 1. In implementing this Regulation, Member States shall collaborate closely with the Commission. 2. Member States shall inform the Commission not later than 31 March each year of progress made in applying the second subparagraph of Article 2 (1). The Commission shall report to the Council on the basis of the information obtained. Article 4 This Regulation shall enter into force on the first day of the month following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1976. For the Council The President G. THORN (1)OJ No C 129, 11.12.1972, p. 13. (2)OJ No C 60, 26.7.1973, p. 7.